Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 1 of 25 PageID #: 876




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF WEST VIRGINIA

                                     WHEELING DIVISION

DIANA MEY, individually
and on behalf of a proposed class,

         Plaintiff,

v.                                                    Civil Action No. 5:19-cv-00237-JPB

ALL ACCESS TELECOM, INC.;
BANDWIDTH INC.;
CENTURYLINK COMMUNICATIONS, LLC;
LEVEL 3 COMMUNICATIONS, LLC;
INTELIQUENT, INC.;
AFFINITY NETWORK INCORPORATED; and
TELIAX, INC.;

         Defendants.

                   THIRD AMENDED CLASS ACTION COMPLAINT

         1.       Spoofed robocalls — calls generated by scam artists or scofflaw telemarketers

who manipulate automatic telephone dialing systems (ATDS) to conceal their identities so they

can bombard consumers’ phones and dupe them into answering — are a scourge visited upon

millions of Americans every day. The Federal Communications Commission’s chairman has

described them as “real threats to American consumers.”1 By some estimates, nearly half of all

calls to cell phones are fraudulent.2




1
  See FTC and FCC Host Joint Policy Forum and Consumer Expo to Fight the Scourge of Illegal
Robocalls, FTC.GOV (March 7, 2018), https://www.ftc.gov/news-events/press-releases/
2018/03/ftc-fcc-host-joint-policy-forum-consumer-expo-fight-scourge.
2
  Press Release, First Orion, Nearly 50% of U.S. Mobile Traffic Will Be Scam Calls by 2019
(Sept. 12, 2018, 10:03 ET), https://www.prnewswire.com/news-releases/nearly-50-of-us-mobile-
traffic-will-be-scam-calls-by-2019-300711028.html.



                                                  1
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 2 of 25 PageID #: 877




         2.       This is an action against companies that place and connect “obviously spoofed”

robocalls – that is, calls displaying facially invalid calling numbers that do not and cannot validly

exist, such as eleven-digit or all-zero phone numbers, but nonetheless are made by companies

like the Defendants to buzz, ring, and annoy American consumers on their cell phones.

         3.       Telephone numbers that are not assigned to any telephone subscriber (here, “485-

421-5423-4,” and “000-000-0000”), but nonetheless display on the recipient’s caller ID, are

obviously spoofed.

         4.       There is no legitimate reason for Defendants to transmit an autodialed call from

an obviously spoofed number, as no person or business could be assigned an eleven-digit or all-

zero number.3

         5.       Telephone service providers like the Defendants know this, and can easily

identify and block these calls.4 They do not do so because spoofed robocalls make them millions

of dollars — not only because they are paid for making the calls through their systems, but also

because they sell consumers services that help block spoofed robocalls and fix the very problem

they themselves have enabled. These companies make money coming and going from spoofed

robocalls.

         6.       Here’s how the system works:

                  a.     An “Unidentified Spoofer” pays a telephone communications provider,

                         such as a VoIP (“voice over internet protocol” company), to place

                         hundreds of thousands or even millions of calls each day to consumers




3
  See In the Matter of Advanced Methods to Target and Eliminate Unlawful Robocalls, 32 F.C.C.
Rcd. 9706, 9714 ¶ 20 (2017).
4
  Id. at 9709 ¶ 9.



                                                   2
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 3 of 25 PageID #: 878




                         using an ATDS. The Unidentified Spoofer sends thousands of these calls

                         practically simultaneously.

                  b.     The VoIP provider allows the Unidentified Spoofer to set the displayed

                         number to an eleven-digit or all-zero number, which the VoIP provider

                         knows is invalid and illegitimate.

                  c.     In return, the Unidentified Spoofer pays the VoIP provider for the use of

                         its platform for those unlawful purposes.

                  d.     The VoIP provider then pays a series of other downstream telephone

                         providers (“Downstream Providers”) to pass along the obviously invalid

                         calling number and connect the calls to the recipient.

                  e.     These Downstream Providers know the calls coursing their systems are

                         illegitimate and invalid, and that no subscriber could lawfully originate

                         calls from that number.

                  f.     These Downstream Providers could easily block the robocalls from being

                         connected, 47 C.F.R. § 64.1200(k)(2)(i), but they elect not to because they

                         profit from them.

         7.       Each Defendant knowingly and willfully played its role and completed the critical

steps necessary to make these calls.

         8.       Each Defendant performed an essential and inextricable role in making these

unlawful calls to consumers.

         9.       Each Defendant willfully enabled the fraudulent spoofing of telephone numbers.




                                                   3
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 4 of 25 PageID #: 879




         10.      Each Defendant willfully assisted the Unidentified Spoofer in successfully

completing the spoofed calls, with the invalid eleven-digit or all-zero number being identified as

the calling number.

         11.      Each Defendant knew that by sending the calling number as the requested eleven-

digit or all-zero number, rather than by truthfully identifying the calling number as invalid, it

increased the likelihood that the recipient would answer the call.

         12.      By passing the requested calling number as legitimate, knowing it not to be, each

Defendant willfully assisted the Unidentified Spoofer in circumventing the accuracy of Caller

ID, further playing an essential role in making these calls.

         13.      Defendants know when these unlawful spoofed robocalls are being placed

through their systems, which effectively “light up” when the spoofer generates enormous

numbers of obviously spoofed calls.

         14.      Defendants could make simple programming changes to stop them. Nonetheless,

they willfully and knowingly make the calls to consumers already hounded by scores of other

nuisance robocalls.

         15.      As but one example, Defendant CenturyLink/Lumen has told the FCC that it

“analyzes traffic to spot mass calling events” and “blocks invalid numbers.”5

         16.      By their conduct, the Defendants:

                  a.     Provided the avenue and means for the Unidentified Spoofer to generate

                         scores of robocalls from an obviously spoofed number;

                  b.     Willfully enabled fraudulent spoofing and knowingly offered their




5
  Letter from CenturyLink/Lumen to FCC (July 10, 2019), https://docs.fcc.gov/public/
attachments/DOC-358443A4.pdf.



                                                   4
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 5 of 25 PageID #: 880




                         services and allowed them to be used for unlawful purposes by

                         transmitting the calls to Plaintiff and class members;

                  c.     Took the steps necessary to physically place obviously spoofed robocalls

                         to Plaintiff and class members;

                  d.     Elected to pass along the requested calling number as valid, knowing that

                         it is not;

                  e.     Made the conscious decision to allow the obviously spoofed robocalls to

                         transmit to Plaintiff and class members;

                  f.     Were active participants in placing and making, and took steps necessary

                         to place and make, obviously spoofed robocalls to Plaintiff and class

                         members;

                  g.     Controlled the sending of the spoofed robocalls, and could have easily

                         stopped them; and

                  h.     Were so involved in the placing of obviously spoofed robocalls to Plaintiff

                         and consumers as to be directly liable for initiating and making those calls.

         17.      Through this action, Plaintiff intends to hold these Defendants accountable for

making obviously spoofed robocalls, which constitute serial violations of federal law prohibiting

autodialed telephone calls placed to cellular and residential lines without consent.

                                      JURISDICTION AND VENUE

         18.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d)(2).

         19.      This Court also has federal question jurisdiction under 28 U.S.C. § 1331 because

this action alleges violations of the Telephone Consumer Protection Act (TCPA), 47 U.S.C.

§ 227 et seq.




                                                   5
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 6 of 25 PageID #: 881




         20.      The Defendants are subject to this Court’s personal jurisdiction because the calls

the Defendants made were received by Plaintiff, a resident of West Virginia, in this District.

         21.      Venue is proper in this District under 28 U.S.C. § 1391(b)-(d) because the

Defendants are deemed to reside in any judicial district in which they are subject to personal

jurisdiction when the action is commenced, and the Defendants’ contacts with this District are

sufficient to subject them to personal jurisdiction. Venue is also proper because the acts giving

rise to this action occurred in and were directed to Plaintiff in this District.

                                              PARTIES

         22.      Plaintiff Diana Mey is a resident of Wheeling, West Virginia.

         23.      The following Defendants are VoIP providers or Downstream Providers, and

made the robocalls initially transmitted by Unidentified Spoofers:

                  a.     Defendant All Access Telecom, Inc. is a New York corporation, with a

                         principal place of business in Forney, Texas. All Access is a gateway into

                         the United States for many foreign-originated scam robocalls.6

                  b.     Defendant Bandwidth Inc. is a Delaware corporation, with a principal

                         place of business in Raleigh, North Carolina. Bandwidth made the calls

                         alleged herein, despite the fact that it had “developed call-blocking tools to

                         prevent calls with specific unlawful telephone number characteristics from

                         traversing the Bandwidth network,” and that it “regularly analyzed




6
  Enforcement Bureau Requests All Access Support in Robocall Traceback, FCC.gov,
https://www.fcc.gov/document/enforcement-bureau-requests-all-access-support-robocall-
traceback; see also Letter from FCC to Lamar Carter of All Access (Feb. 4, 2020),
https://docs.fcc.gov/public/attachments/DOC-362250A1.pdf.



                                                   6
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 7 of 25 PageID #: 882




                         network traffic for unlawful robocall campaigns.”7

                  c.     Defendant Inteliquent, Inc. is an Illinois corporation, with a principal place

                         of business in Chicago.

                  d.     Defendant CenturyLink Communications, LLC is a Delaware corporation,

                         with a principal place of business in Monroe, Louisiana.

                  e.     Defendant Level 3 Communications, LLC is a Delaware corporation, with

                         a principal place of business in Broomfield, Colorado. Defendants

                         CenturyLink Communications, LLC and Level 3 Communications, LLC

                         are referred to herein as “CenturyLink/Lumen.”

                  f.     Defendant Affinity Network Incorporated (“ANI”) is a California

                         corporation, with a principal place of business in Las Vegas, Nevada.

                  g.     Defendant Teliax, Inc. is a Colorado corporation, with a principal place of

                         business in Denver.

                                          THE CALLS

         24.      All calls outlined below were obviously spoofed. The numbers from which the

calls originated — either “485-421-5423-4” or “000-000-0000” — are illegitimate telephone

numbers that could not be assigned to any telephone subscriber.

         25.      Each Defendant knew that the caller spoofed an invalid number, and the call was

not for a lawful purpose, but each nonetheless made the calls for transmission to Plaintiff and

class members.




7
 Letter from Bandwidth to FCC (November 19, 2018), https://ecfsapi.fcc.gov/file/v
11192867220688/David%20Morken%20Response%20Letter%20to%20Chairman%20Pai%20re
%20SHAKEN%20STIR%20Implementation(Final%2011.19.18)-signed.pdf.



                                                   7
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 8 of 25 PageID #: 883




         26.      All calls were placed to (XXX) XXX-7346, Plaintiff’s cellular and residential

telephone line.

         27.      The following summarizes the calls the Defendants made to Plaintiff:

                                           Call Summary

        Call No.         Caller ID             Made by            Date             Time
         One           000-000-0000           All Access        01/02/18     10:15 AM Eastern
                                              Inteliquent
          Two          000-000-0000           All Access        01/09/18      1:42 PM Eastern
                                              Inteliquent
         Three         000-000-0000           All Access        01/11/18      1:30 PM Eastern
                                              Inteliquent

          Four         485-421-5423-4        All Access         12/14/18      3:43 PM Eastern
                                         CenturyLink/Lumen
          Five         485-421-5423-4        All Access         12/15/18      1:42 PM Eastern
                                         CenturyLink/Lumen
           Six         485-421-5423-4        All Access         02/05/19     11:28 AM Eastern
                                         CenturyLink/Lumen
         Seven         485-421-5423-4        All Access         03/06/19      1:32 PM Eastern
                                         CenturyLink/Lumen

          Eight        485-421-5423-4        All Access         01/04/19      4:43 PM Eastern
                                         CenturyLink/Lumen
                                             Bandwidth
          Nine         485-421-5423-4        All Access         12/25/18      12:11 PM Eastern
                                         CenturyLink/Lumen
                                             Bandwidth

           Ten         000-000-0000           All Access        05/31/18      1:00 PM Eastern
                                              Inteliquent

         Eleven        000-000-0000             Teliax           2/13/18      4:44 PM Eastern
                                                 ANI




                                                  8
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 9 of 25 PageID #: 884




                                      Calls One, Two, and Three –
                       “Heather from Cardholder Services” Calls from “000-000-0000,”
                               Made by Defendants All Access and Inteliquent

         28.      Prerecorded calls from “cardholder services” and variants of that term are a major

source of consumer complaints about scam robocalls.8

         29.      As outlined below, Plaintiff received numerous calls from “Heather from

Cardholder Services,” each made in the same way.

         30.      An Unidentified Spoofer masquerading behind a 000-000-0000 origination

number initially transmitted the call, which was placed to and made by Defendant All Access;

was placed to and made by Defendant Inteliquent; and was received by Plaintiff on her (XXX)

XXX-7346 number.

         31.      All three calls were obviously spoofed. The number from which the calls

originated is fake and could not be assigned to any telephone subscriber.

         32.      Each of these Defendants knew this, but each nonetheless made the calls to

Plaintiff and class members.

         33.      Call One. On January 2, 2018, at 10:15 AM Eastern, Plaintiff received a call

made by Defendants All Access and Inteliquent on her -7346 number, displaying “000-000-

0000” on her caller ID.




8
 See FTC Leads Joint Law Enforcement Effort Against Companies That Allegedly Made
Deceptive Cardholder Services Robocalls, FTC.gov (Nov. 1, 2012), https://www.ftc.gov/news-
events/press-releases/2012/11/ftc-leads-joint-law-enforcement-effort-against-companies
(announcing FTC action against companies responsible for millions of “cardholder services”
calls); FTC Sends Refunds to Victims of Robocall Credit Card Interest Rate Reduction Scheme,
FTC.gov (September 4, 2012), https://www.ftc.gov/news-events/press-releases/2012/09/ftc-
sends-refunds-victims-robocall-credit-card-interest-rate (announcing refunds to consumers who
fell victim to “Heather from Card Services” calls); Minn. Attorney Gen., Card Services Scams,
https://www.ag.state.mn.us/Brochures/pubCardServicesScams.pdf (warning consumers of scam
calls from “cardholder services).



                                                   9
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 10 of 25 PageID #: 885




         34.      Plaintiff answered the call and heard a pause before hearing a prerecorded

message:

         Hi, this is Heather calling from the cardholder services department. Are you struggling
         with credit card debt? Then you need to be aware that the new laws going into effect in
         October favor the credit card companies and make it much tougher on consumers and the
         big banks have just doubled your minimum payment requirements. But there is
         something you can do about it. The good news is that you're now eligible to lower your
         interest rates on all your major credit cards which will save you thousands of dollars a
         year. To qualify, you need at least two thousand five hundred dollars in debt and have at
         least one account in good standing. But you must act now before your eligibility expires.
         Please consider this your final notice. Press one to lower your interest rates. To lower
         your interest rates, press one now.


         35.      Plaintiff pressed one to identify the caller, and then heard another prerecorded

message asking her to stay on the line for a polltaker to ask a few more questions. A male with a

heavy accent, perhaps Indian, answered, said thanks for responding, and asked how Plaintiff was

doing. Plaintiff disconnected the call.

         36.      Call Two. On January 9, 2018, at 1:42 PM Eastern, Plaintiff received another call

made by Defendants All Access and Inteliquent on her -7346 number, also displaying “000-000-

0000” on her caller ID.

         37.      Plaintiff’s answering machine picked up the call and, after a pause, recorded a

message. The recorded message included the same prerecorded message as Call One.

         38.      Call Three. On January 11, 2018, at 1:30 PM Eastern, Plaintiff received a third

call made by All Access and Inteliquent on her -7346 telephone number, again displaying “000-

000-0000” on her caller ID.

         39.      Plaintiff’s answering machine picked up the call and, after a pause, recorded a

message. The recorded message included the same prerecorded message as Calls One and Two.




                                                   10
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 11 of 25 PageID #: 886




                                  Calls Four through Nine –
                     Fraudulent Medicare Calls from “485-421-5423-4,”
       Made by Defendants All Access and CenturyLink/Lumen (calls Four through Seven),
          and All Access, CenturyLink/Lumen, and Bandwidth (calls Eight and Nine)

          40.     Millions of scam Medicare calls are made to consumers each year. The FTC,

FCC, and Better Business Bureau each have webpages dedicated to warning consumers about

them.9

          41.     As outlined below, Plaintiff received numerous fraudulent calls purporting to be

about Medicare, each made in the same way.

          42.     An Unidentified Spoofer masquerading behind a 485-421-5423-4 origination

number initially transmitted calls Four through Seven, which were placed to and made by

Defendant All Access, placed to and made by Defendant CenturyLink/Lumen, and received by

Plaintiff on her -7346 telephone number.

          43.     Calls Eight and Nine were made the same way as calls Four through Seven, but

also were placed to and made by Defendant Bandwidth.

          44.     All these calls were obviously spoofed. The number from which the calls

    originated is fake and could not be assigned to any telephone subscriber.

          45.     Defendants All Access, CenturyLink/Lumen, and Bandwidth knew this, but each

    nonetheless made the calls to Plaintiff and class members.




9
 See Lisa Weintraub Schifferle, Protect yourself against Medicare Scams (March 15, 2019),
https://www.consumer.ftc.gov/blog/2019/03/protect-yourself-against-medicare-scams; Beware
New Medicare Card Scams (May 29, 2019), https://www.fcc.gov/beware-new-medicare-card-
scams; Int’l Ass’n of Better Business Bureaus, BBB Scam Alert: Don’t Pick Up for Fake
Medicare Calls, Better Business Bureau (May 29, 2020), https://www.bbb.org/article/scams/
17222-scam-alert-dont-pick-up-for-fake-medicare-calls.



                                                  11
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 12 of 25 PageID #: 887




         46.      Call Four. On December 14, 2018 at 3:43 PM Eastern, Plaintiff received a call

made by Defendants All Access and CenturyLink/Lumen on her -7346 number, displaying “485-

421-5423-4” on her caller ID.

         47.      Plaintiff’s answering machine picked up the call and, after a pause, recorded a

message. The recorded message included a man with a heavy accent, perhaps Indian, who said

he was calling from Medicare. There was call-center noise in the background, including persons

with perhaps Indian accents. The caller disconnected when he realized he reached an answering

machine.

         48.      Call Five. On December 15, 2018 at 1:42 PM Eastern, Plaintiff again received a

second call made by Defendants All Access and CenturyLink/Lumen on her -7346 number,

displaying “485-421-5423-4” on her caller ID.

         49.      This time, Plaintiff answered the call. Plaintiff then heard a pause, and a man with

a heavy accent, perhaps Indian, came on the line. He said his name was “Michael,” and that he

was calling from Medicare. “Michael” asked Plaintiff if she had received a letter from Medicare

in the last few days. Plaintiff said she had not. “Michael” apologized and said he would like to

inform Plaintiff that Medicare was going to “de-active the red, white and blue card.” Plaintiff

hung up on the call.

         50.      Call Six. On February 5, 2019, at 11:28 AM Eastern, Plaintiff received a third call

made by Defendants All Access and CenturyLink/Lumen on her -7346 number, displaying “485-

421-5423-4” on her caller ID.

         51.      Plaintiff’s answering machine picked up the call and, after a pause, recorded a

message. The recorded message included a man with a heavy accent, perhaps Indian, who said




                                                   12
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 13 of 25 PageID #: 888




he was calling from Medicare. There was familiar call-center noise in the background. The caller

disconnected when he realized he reached an answering machine.

         52.      Call Seven. On March 6, 2019, at 1:32 PM Eastern, Plaintiff received a fourth call

made by Defendants All Access and CenturyLink/Lumen again on her -7346 number, displaying

“485-421-5423-4” on her caller ID.

         53.      Plaintiff’s answering machine picked up the call and, after a pause, recorded a

message. There was familiar call-center noise in the background. The caller disconnected when

he realized he reached an answering machine.

         54.      Call Eight. On January 4, 2019, at 4:43 PM Eastern, Plaintiff received a call made

 by Defendants All Access, CenturyLink/Lumen, and Bandwidth on her -7346 number,

 displaying “485-421-5423-4” on her caller ID.

         55.      Plaintiff’s answering machine picked up the call and recorded a message. The

 recorded message included a man with a heavy accent, perhaps Indian, who said he was calling

 from Medicare. The caller disconnected when he realized he had reached an answering

 machine.

         56.      Call Nine. On Christmas Day, December 25, 2018, at 12:11 PM Eastern, Plaintiff

 received a second call made by Defendants All Access, CenturyLink/Lumen, and Bandwidth on

 her -7346 number, displaying “485-421-5423-4” on her caller ID.

         57.      Plaintiff heard a momentary pause, and then the familiar call-center noise in the

 background. Plaintiff said hello several times, but the caller disconnected without saying

 anything.




                                                  13
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 14 of 25 PageID #: 889




                                             Call Ten –
                       “Sarah from Customer Services” Calls from “000-000-000,”
                            Made by Defendants All Access, and Inteliquent

         58.       Like calls from “Heather,” calls from “Sarah from Customer Services” are among

the most common consumer complaints related to scams that claim to lower your credit card

interest rate.10

         59.       An Unidentified Spoofer masquerading behind a 000-000-000 origination number

 initially transmitted the call, which was placed to and made by Defendant All Access; was

 placed by and made to Defendant Inteliquent; and was received by Plaintiff on her -7346

 number.

         60.       Call Ten. On May 31, 2018, at 1:00 PM Eastern, Plaintiff received a “Sarah from

 Customer Services” call on her -7346 number, displaying “000-000-0000” on her caller ID.

         61.       Plaintiff’s answering machine picked up the call and, after a pause, recorded a

 message. The recorded message included the following prerecorded message: “Sarah from

 Customer Services in reference to your current credit card account . . . it is urgent that you

 contact us immediately concerning your eligibility for lowering your interest rate.”

         62.       This call was obviously spoofed. The number from which the call originated is

 fake and could not be assigned to any telephone subscriber.

         63.       Defendants All Access and Inteliquent knew this, but each nonetheless made the

 call to Plaintiff and class members.




10
  See Scammers Try to Steal All Your Credit (January 6, 2020), https://www.fcc.gov/scammers-
try-steal-all-your-credit



                                                   14
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 15 of 25 PageID #: 890




                                         Call Eleven –
                       “Pain Management Center” calls from “000-000-0000,”
                               Made by Defendants Teliax and ANI

         64.      An Unidentified Spoofer masquerading behind a 000-000-000 origination number

initially transmitted the call; was placed to and made by Defendant Teliax; was placed to and

made by Defendant ANI; and was received by Plaintiff at her -7346 number.

         65.      Call Eleven. On February 13, 2018, at 4:44 PM Eastern, Plaintiff received a call

on her -7346 number, displaying “000-000-0000” on her caller ID.

         66.      Plaintiff answered the call. After a pause, she heard the caller’s voice. The caller

had a heavy accent, perhaps Indian, who said he was calling from “Pain Management Center.”

The caller tried to sell Plaintiff a pain-relieving cream. Plaintiff told him to stop calling and

hung up.

         67.      This call was obviously spoofed. The number from which the call originated is

fake and could not be assigned to any telephone subscriber.

         68.      Defendants Teliax and ANI knew this, but each nonetheless made the call to

Plaintiff and class members.

         69.      Additionally, Defendant Teliax’s records identified the call internally as a

 “JUNK” call, but Teliax passed and made the call nonetheless.

                                            Additional Calls

         70.      Upon information and belief, these Defendants placed numerous other calls to

Plaintiff, which Plaintiff expects to confirm through discovery.

         71.      For example, Plaintiff received at least another eleven calls from “000-000-000”

on her -7346 number and received at least two additional calls from “485-421-5423-4” on that

number.




                                                   15
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 16 of 25 PageID #: 891




                                    THE CALLS ARE ILLEGAL

         72.      All calls referenced in this Complaint were obviously spoofed.

         73.      The numbers from which the call originated are fake and illegitimate telephone

numbers that could not be assigned to any telephone subscriber.

         74.      Each Defendant knew this, but each nonetheless made the call for transmission to

Plaintiff and class members.

         75.      All calls referenced in this Complaint were placed in violation of the Truth in

Caller ID Act of 2009, which makes it “unlawful for any person within the United States, in

connection with any telecommunications service or IP-enabled voice service, to cause any caller

identification service to knowingly transmit misleading or inaccurate caller identification

information with the intent to defraud, cause harm, or wrongfully obtain anything of value.” 42

U.S.C. §227(e)(1).

         76.      All the calls from “Heather” and “Sarah” were placed using prerecorded

messages.

                       ALL CALLS WERE PLACED USING AN ATDS
         77.      The calls at issue here were placed using an “automatic telephone dialing system”

(“ATDS") as defined in 47 U.S.C. § 227(a)(1).

         78.      “To qualify as an ‘automatic telephone dialing system,’ a device must have the

capacity either [1] to store a telephone number using a random or sequential number generator,

or [2] to produce a telephone number using a random or sequential number generator[,]” and dial

such numbers. Facebook, Inc. v. Duguid, 141 S. Ct. 1163, 1167 (2021).

         79.      The Unidentified Spoofer who originated each call used a computerized dialing

system to originate the calls alleged herein. Only a computerized dialing system will:

                  a. Allow the Unidentified Spoofer to program a Caller ID to show that a call is



                                                   16
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 17 of 25 PageID #: 892




                       originating from an all zeros or eleven-digit telephone number, as alleged

                       here;

                  b. Allow the Unidentified Spoofer to send prerecorded messages, as alleged

                       here; and

                  c. Transmit concurrently a high volume of calls that will be likely to connect

                       with consumers who have no relationship with the Unidentified Spoofer but

                       who will provide personal financial information or purchase the goods or

                       services the Unidentified Spoofer is selling.

         80.      The computerized dialing system used to place calls was not a “trigger” or “login

notification” system of the sort that was alleged to violate the TCPA in Facebook. 141 S. Ct. at

1168, 1170 (describing allegations that Facebook “programm[ed] its equipment to send

automated text messages to those numbers each time the associated account was accessed by an

unrecognized device or web browser.”). The calls to Ms. Mey were not triggered by any action

on her part, as she had not previously contacted any of the callers, had no relationship with any

of the callers, had no accounts with them, and her phone number was not associated with any of

their prior customers.

         81.      The computerized dialing systems used to place the calls had:

                  a. The capacity to store numbers using a random number generator and dial the

                       numbers;

                  b. The capacity to store numbers using a sequential number generator and dial

                       the numbers;

                  c. The capacity to generate numbers using a random number generator and dial

                       the numbers; and/or




                                                    17
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 18 of 25 PageID #: 893




                  d. The capacity to generate numbers using a sequential number generator and

                       dial the numbers.

         82.      The following facts support these allegations:

                  a. Fraudsters and scofflaw telemarketers such as the Unidentified Spoofers use

                       computerized dialing systems to make en masse, concurrently-dialed calls in

                       order to generate a call volume that will result in a sufficient number of call

                       recipients who answer the calls and engage with the caller. All such systems

                       have the capacity to do that which is alleged in the preceding paragraph.

                  b. Most if not all of these were “phishing” calls, intended not to sell any

                       legitimate product or service, but to obtain personal financial information

                       indiscriminately from any consumer willing to provide it, to be used by the

                       callers to steal the recipient’s identity and/or to defraud the recipient.

                  c. These calls were patently unlawful, recklessly automated by scofflaws rather

                       than automated by companies with business relationships with the call

                       recipients, such as Facebook believed it had with the call recipient in

                       Facebook. 141 S. Ct. at 1168.

                  d. All such computerized mass dialing systems have the capacity to use a

                       random or sequential number generator to either store or produce phone

                       numbers to be called. These systems thus satisfy the “necessary feature of an

                       autodialer” described by the Supreme Court in Facebook. Id. at 1173.

                  e. All such computerized mass dialing systems have the capacity to store

                       telephone numbers to be called later using a random or sequential number

                       generator. The Supreme Court in Facebook strongly suggested, if not




                                                     18
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 19 of 25 PageID #: 894




                       explicitly stated, that this sort of system satisfies the definition of ATDS. Id. at

                       1172.

                  f. All such computerized mass dialing systems have the capacity to “use a

                       random number generator to determine the order in which to pick phone

                       numbers from a preproduced list” and dial them—again, a function the

                       Supreme Court in Facebook also indicated satisfies the ATDS definition. Id.

                       n.7.

                  g. All such computerized mass dialing systems have the capacity to reorder

                       telephone numbers sequentially and allow the numbers to be dialed

                       sequentially.

                  h. Plaintiff had no relationship with any of the callers and performed no act that

                       would have triggered a computerized dialing system to call her, which

                       evidences the callers obtained her number from a random or sequential

                       number generator. She had not inquired with any entity about “struggling with

                       credit card debt,” as referenced in calls One through Three; she was not a

                       Medicare recipient as referenced in Calls Four through Nine; she had not

                       inquired with any company about lowering her credit card interest rate, as

                       referenced in Call Ten; and she had not sought the services of any pain

                       management center, as referenced in Call Eleven.

                  i. The number generators produced phone numbers sequentially from an

                       existing list, randomly from an existing list, sequentially from a newly-created

                       list, and/or randomly from a newly-created list. The number generators also

                       had the ability to sequentially sort the phone numbers to be dialed and/or had




                                                     19
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 20 of 25 PageID #: 895




                       the ability to randomly order the phone numbers to be dialed. Finally, the

                       callers stored numbers from the random or sequential number generator.

                   j. Because the callers’ computerized dialing systems successfully dialed

                       Plaintiff’s phone number, and because Plaintiff did not trigger the system to

                       dial her number or have any prior relationship with the callers, each caller’s

                       computerized dialing system either did or had the capacity to store or produce

                       phone numbers to be dialed. Moreover, because the callers did not otherwise

                       have Plaintiff’s phone number, unlike the trigger system in Facebook, each

                       caller used a random or sequential number generator to store or produce her

                       number.

                   k. Additionally, as alleged supra, Plaintiff was met with a distinct pause and

                       delay when she or her answering machine answered calls from the

                       Unidentified Spoofers. This pause and delay is indicative that the caller was

                       using a computerized mass dialing system known as a “predictive dialer,”

                       which can and in this case does meet the definition of ATDS.

         83.       Unlike the computerized dialing systsems used by the Unidentified Spoofers,

smartphones do not meet the definition of an automatic telephone dialing system, and the

Unidentified Spoofers did not use smartphones to place the calls at issue.

         84.       Smartphones place only a single call at a time, and require the sender of each call

either to press send or orally direct the smartphone to send a call. Smartphones therefore cannot

be used to place the sort of en masse, concurrently-dialed calls needed to generate the call

volume that will result in a sufficient number of call recipients who answer the calls and engage

with the caller.




                                                    20
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 21 of 25 PageID #: 896




         85.      Unless the user purchases a separate application or downloads additional software

programming, smartphones do not have the capacity to sequentially or randomly dial or store

telephone numbers, or to meet the definition of ATDS under Facebook.

         86.      Unlike cell phones that have an auto-reply feature such as “do not disturb while

driving,” and unlike the Facebook system with its one message for one “trigger,” systems such

as those at issue here are designed, intended, and used to send calls concurrently, en masse.

                                 CLASS ACTION ALLEGATIONS

         87.      Plaintiff brings this action under Rule 23 of the Federal Rules of Civil Procedure

on behalf of all other persons or entities similarly situated throughout the United States.

         88.      The classes of persons Plaintiffs propose to represent include the following:

         CLASS 1 (Count One)

         All persons within the United States to whom, within four years prior to the filing
         of this action, the Defendants (1) made a call, (2) displaying caller ID “485-421-
         5423-4” or “000-000-0000”, (3) to the person’s cellular telephone, (4) using an
         ATDS.

         CLASS 2 (Count Two)

         All persons within the United States to whom, within four years prior to the filing
         of this action, the Defendants (1) made a call, (2) displaying caller ID “485-421-
         5423-4” or “000-000-0000”, (3) to a residential telephone line, (43) using an
         artificial or prerecorded voice.

         89.      Excluded from the Class are Defendants; any entities in which they have a

controlling interest; their agents and employees; and any Judge to whom this action is assigned

and any member of such Judge’s staff and immediate family.

         90.      The class members are identifiable through telephone records and telephone

number databases used to transmit calls to class members.




                                                   21
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 22 of 25 PageID #: 897




         91.      Numerosity is satisfied. There are hundreds of thousands of class members.

Individual joinder of these persons is impracticable.

         92.      There are questions of law and fact common to Plaintiff and to the proposed class.

         93.      Plaintiff’s claims are typical of the claims of class members.

         94.      Plaintiff is an adequate representative of the class because her interests do not

conflict with the interests of the class members, she will fairly and adequately protect the

interests of the class members, and she is represented by counsel skilled and experienced in class

actions.

         95.      Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy.

         96.      The likelihood that individual members of the classes will prosecute separate

actions is remote due to the time and expense necessary to conduct such litigation.

                                           LEGAL CLAIMS

                                             Count One
                       Violation of § 227(b)(1)(A)(iii) for calls made using an
                                    ATDS to cellular telephones

         97.      Section 227(b) of Title 47 of the United States Code regulates so-called

“robocalls”—calls made using an ATDS or an artificial or prerecorded voice.

         98.      The statute prohibits calls made to cellular telephones using an ATDS, with an

exception for certain emergency calls or calls placed with the prior express consent of the called

party. Id. § 227(b)(1)(A)(iii).

         99.      In other words, with respect to non-consensual, non-emergency calls to cellular

telephone lines, ATDS calls are prohibited.




                                                   22
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 23 of 25 PageID #: 898




         100.      The TCPA requires prior “express consent” from the called party with respect to

calls placed to cellular telephone lines. Prior express consent is consent that is clearly and

unmistakably conveyed by the call recipient to the party placing the call; implied consent is not

sufficient.

         101.      Persons who receive calls in violation of these provisions may bring an action to

recover the greater of the monetary loss caused by the violation, or $500. Id. § 227(b)(3). If the

Court finds the Defendants willfully or knowingly violated § 227(b), the Court may increase the

award up to $1500 per violation. Id.

         102.      Each Defendant violated 47 U.S.C. § 227(b)(1)(A) by making calls, either directly

or through the actions of others, using an ATDS to cellular telephone numbers without the prior

express consent of the called party.

         103.      The Defendants’ violations were willful and/or knowing.

                                               Count Two
                Violation of § 227(b)(1)(B) for calls made to any residential telephone
                                using an artificial or prerecorded voice

         104.      Plaintiffs incorporate the allegations from all previous paragraphs as if fully set

forth herein.

         105.      With respect to Calls One, Two, Three, and Ten, Defendants All Access and

Inteliquent violated the TCPA, either directly or through the actions of others, by making calls to

Plaintiff’s residential telephone lines using an artificial or prerecorded voice. See 47 U.S.C.

§ 227(b)(1)(B).

         106.      The Defendants’ violations were willful and/or knowing.




                                                    23
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 24 of 25 PageID #: 899




                                          RELIEF SOUGHT

         Plaintiff requests the following relief:

         A.       That the Court certify the class proposed above under Rule 23(b)(3) of the Federal

Rules of Civil Procedure;

         B.       For each violation of the TCPA, $500 awarded to Plaintiff and each class

member;

         C.       For each willful or knowing violation of the TCPA, $1500 awarded to Plaintiff

and each class member;

         D.       That the Defendants, and their agents, or anyone acting on their behalf, be

immediately restrained from altering, deleting or destroying any documents or records which

could be used to identify the members of the classes; and

         E.       That Plaintiff and all class members be granted such other and further relief as is

just and equitable under the circumstances.

         Jury trial demanded.

Dated: May 21, 2021                                      Respectfully submitted,

                                                           /s/ John W. Barrett
                                                         John W. Barrett (WV Bar No. 7289)
                                                         Jonathan R. Marshall (WV Bar No. 10580)
                                                         Benjamin J. Hogan (WV Bar No. 12997)
                                                         BAILEY & GLASSER LLP
                                                         209 Capitol Street
                                                         Charleston, WV 25301
                                                         Telephone: 304-345-6555
                                                         Facsimile: 304-342-1110
                                                         JBarrett@baileyglasser.com
                                                         JMarshall@baileyglasser.com
                                                         BHogan@baileyglasser.com

                                                         William Howard (admitted pro hac vice)
                                                         THE CONSUMER PROTECTION FIRM
                                                         401 East Jackson Street, Suite 2340
                                                         SunTrust Financial Center



                                                    24
4837-3563-2618, v. 1
Case 5:19-cv-00237-JPB Document 138 Filed 05/21/21 Page 25 of 25 PageID #: 900




                                           Tampa, FL 33602
                                           Telephone: 813-500-1500
                                           Facsimile: 813-435-2369
                                           Billy@TheConsumerProtectionFirm.com

                                           Yvette Golan (admitted pro hac vice)
                                           THE GOLAN FIRM
                                           2000 M Street NW, Suite 750-A
                                           Washington, DC 20036
                                           Telephone: 866-298-4150 ext. 101
                                           Facsimile: 928-441-8250
                                           YGolan@tgfirm.com




                                      25
4837-3563-2618, v. 1
